                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         Civil Action No: 3:17-CV-652-KDB-DSC

 SNYDER’S-LANCE INC. and PRINCETON
 VANGUARD LLC,

                               Plaintiffs,
                                                                       ORDER
        v.

 FRITO-LAY NORTH AMERICA INC.,

                               Defendant.


       THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

Affidavit [for Jeremy C. Beutler]” (document # 76) filed August 26, 2019. For the reasons set

forth therein, the Motion will be granted.

       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Kenneth D. Bell.

       SO ORDERED.

                                     Signed: August 26, 2019
